Title: To Thomas Jefferson from Joseph Yznardi, Sr., 8 November 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


Exmo. Señor
Philadelphia 8 Nobe. de 1801
Muy Señor mio, y de mi Aprecio Mayor
Aora qe me allo Capas de Cumplir mi dever presento á V.E mis respectos, y doy gracias por los Singulares favores y distinciones con qe me ha Honrrado, y le Comunico he dado punto á mis Comiciones, qe pienso Realisar en el resto del Año, y enbarcarme para mi destino Infaliblemente á principios del Año proximo á Cuyo Intento oy mismo Escribo á Madrid esta mi Resolusion, y Consequente a lo qe Ofrecy á V.E quando tubo la vondad de Consederme el Nonbramiento de Consul, que pasare á desempeñar con el Celo Acreditado, teniendo la vondad de no dudar, lo Cumpliré assy mras tengo el Honor de Repetir á V.E mis Respetos, y Ruego á Dios gue su Vida ms. as.
Exmo. Sor BLM de V.E su Obte. Servr
Josef Yznardy
 
Editors’ translation
Most Excellent Sir
Philadelphia 8 Nov. 1801
My most illustrious sir and with my utmost appreciation
Now that I find myself capable of fulfilling my duty, I present to Your Excellency my respects, and I thank you for the special favors and distinctions with which you have honored me. And I tell you that I have finished the assignments I planned to complete this year, and that I will definitely leave for my post at the beginning of next year, a decision about which I am writing to Madrid today. Consistant with what I offered Your Excellency when you had the kindness to grant me the position of consul, which I will begin to perform with utmost care, your having the kindness not to doubt me, I will thus fulfill my duties. Meanwhile, I have the honor to repeat to Your Excellency my respects, and pray that God be with you many years.
Most excellent sir your obedient servant kisses Your Excellency’s hand.
Josef Yznardy
